Citation Nr: 0504729	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of a 70 percent evaluation for post-
traumatic stress disorder.

2.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 70 percent evaluation 
for post-traumatic stress disorder and a total rating for 
compensation based upon individual unemployability, both 
effective January 29, 2001.  The veteran asserts that he 
warrants an earlier effective date.

The Board remanded these claims in April 2004 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

Part of the basis for the April 2004 remand was to have the 
RO issue a rating decision addressing whether there was clear 
and unmistakable error in the April 1998 rating decision, 
which continued the 50 percent evaluation for post-traumatic 
stress disorder.  In June 2004, the RO issued a rating 
decision, which determined that there was no clear and 
unmistakable error in the April 1998 rating decision.  The 
veteran has not appealed that decision, and thus that claim 
is not part of the current appeal.  See 38 C.F.R. § 20.200 
(2004) (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  In April 1998, the RO denied entitlement to an evaluation 
in excess of 50 percent for post-traumatic stress disorder 
and a total rating for compensation based upon individual 
unemployability.  The veteran did not appeal those 
determinations.

2.  An April 27, 1998, VA clinical record is an informal 
claim for increase for post-traumatic stress disorder.

3.  An August 27, 1999, VA clinical record is an informal 
claim for entitlement to a total rating for compensation 
based upon individual unemployability.

4.  A psychological examination conducted on January 29, 
2001, established a date when the veteran's disability had 
increased to the next disability level and that the veteran 
was unable to secure or follow substantially gainful 
occupation as a result of the service-connected post-
traumatic stress disorder.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 29, 2001, for the 
award of a 70 percent evaluation for post-traumatic stress 
disorder, is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.157, 
3.400, 4.130, Diagnostic Code 9400 (2004).

2.  An effective date earlier than January 29, 2001, for the 
award of a total rating for compensation based upon 
individual unemployability, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.157, 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give VA 
everything you the veteran has in his possession pertaining 
to the claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims for an earlier effective date in a 
June 2004 letter.  The RO had issued a notification letter in 
January 2001, which was prior to the June 2001 rating 
decision on appeal.  However, the RO did not issue the proper 
notification until June 2004, which follows the date of the 
issuance of the rating decision on appeal, which is not 
consistent with 38 U.S.C.A. § 5103(a) and which will be 
addressed below.  

The RO informed the veteran that in order to establish an 
earlier effective date for the award of increased benefits, 
there would need to be medical evidence showing that his 
condition had worsened prior to January 29, 2001, and 
evidence that the veteran had a claim pending for an 
increased evaluation prior to January 29, 2001.  The June 
2004 letter also notified the veteran that if he received any 
other VA treatment, he should let it know when and where he 
received treatment on the enclosed VA Form 21-4138, and that 
it would request those records.  The RO stated that if the 
veteran had received private treatment, that he should submit 
a completed VA Form 21-4142, Authorization and Consent to 
Release Information to VA, which would allow VA to request 
those records.  It noted that the veteran could speed up the 
claims process by asking the doctor to send the records 
directly.  The veteran was told that if he had any evidence 
in his possession that pertained to his claim, he should send 
it to VA.  

Additionally, the RO notified the veteran the reasons why he 
was not entitled to an effective date earlier than January 
29, 2001, for the award of the 70 percent evaluation and a 
total rating for compensation based upon individual 
unemployability in the April 2003 statement of the case and 
the August 2004 supplemental statement of the case.  The 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  The Board is aware that the 
statement of the case did not provide the veteran with the 
provisions of 38 C.F.R. § 3.157.  The veteran's 
representative has alleged that the veteran is entitled to an 
earlier effective date based upon this regulation.  
Therefore, while the RO failed to address the provisions of 
section 3.157, the fact that the veteran's representative has 
made arguments regarding that regulation would indicate that 
the veteran has not been prejudiced by this failure.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the VCAA notice to the veteran was 
subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with his claims.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
these issues.  The RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claims.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review of these two claims for further 
notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, the RO has obtained VA treatment 
records from the Roseburg VA Medical Center (VAMC) and 
provided the veteran with an examination.  The veteran has 
submitted private medical records.  The veteran stated he had 
received treatment at an outreach program from the White City 
VAMC.  The record reflects that in July 2004, the RO called 
the White City VAMC and requested the treatment records for 
the veteran.  The veterans service representative stated that 
White City stated there were no treatment records for the 
veteran, including the outreach program.  The veteran was 
informed of this in the June 2004 supplemental statement of 
the case.  The Board finds that VA has fulfilled its duty to 
assist regarding the records at the White City VAMC and that 
no further efforts are required, as the facility has informed 
the RO that it does not have any records.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  The veteran has not identified any 
pertinent VA or private medical treatment records pertinent 
to the issues being decided that have not been obtained.  It 
does not appear that there are additional medical treatment 
records that are necessary to proceed to a decision on the 
issues being decided in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Background

In an October 1970 administrative decision, the RO determined 
that injuries the veteran had sustained in a January 1970 
automobile-train accident while in service, which included a 
head injury, were the result of willful misconduct and 
reckless disregard of the probable consequences of his 
actions.  

Service connection for post-traumatic stress disorder was 
granted by means of an April 1993 rating decision and 
assigned a 50 percent evaluation, effective March 19, 1992.  
The veteran was notified of this determination, including his 
appellate rights, and he did not appeal the decision.

In June 1996, the veteran submitted a claim for increased 
benefits for post-traumatic stress disorder.  In a January 
1997 rating decision, the RO continued the 50 percent 
evaluation for post-traumatic stress disorder.  The veteran 
was notified of this determination, including his appellate 
rights, and he did not appeal the decision.

In September 1997, the veteran submitted a claim for 
increased benefits for post-traumatic stress disorder.  

A February 1998 VA examination report shows that the social 
worker had an opportunity to review the veteran's claims file 
and interview the veteran.  The veteran stated that he felt 
closest to his current wife and stepson and reported that 
their relationship was "really good," but noted that they 
had their ups and downs.  The veteran's wife reported that 
the relationship had problems and that the veteran had a lot 
of "rage."  She also stated the veteran had threatened to 
hit her, but noted that the veteran had not followed through 
on his threat.  The veteran stated that the person with whom 
he was closest to after his wife and stepson was his mother, 
who he would see two times a week.  He noted that they had a 
"good relationship."  He stated that he had one close 
friend who had moved to Arizona, but denied having any other 
close relationships, as he did not trust people.  He stated 
that he last worked in 1991 and that "due to a physical 
injury on the job, he left."  The veteran stated he would 
drive around two to three hours a day as part of his leisure 
activities.  He also enjoyed housework and yard work and 
would play with his stepson.  He denied having any hobbies.  

The veteran stated that he had nightmares approximately three 
times a week with some night sweats.  He stated that his 
sleep pattern had been the same for the last one to two 
years.  Regarding intrusive thoughts, he reported that his 
daily thoughts about Vietnam had increased, which he 
attributed to getting older.  When subjected to an unexpected 
noise, he was startled.  He stated he avoided crowds and 
would get really anxious.  The veteran stated he spent most 
of his time at home, which had increased in the last one to 
two years.  His wife complained that the veteran did not 
share his feelings with her.  The veteran stated that his 
prior wife had died in 1995 and that he had no contact with 
his stepchildren.  He reported an increase in his depression 
symptoms, such as anger, irritability, isolation, and poor 
appetite.  He had poor concentration and short-term memory 
and feelings of sadness and loneliness.  He cried three to 
four times a week when he was alone.  He had poor motivation 
and self-esteem.  The veteran stated that he would feel angry 
and that after he would feel angry, he knew he shouldn't have 
felt that way and would feel "stupid."  He denied receiving 
any treatment at that time for post-traumatic stress 
disorder.  He also denied any suicidal ideations.

The social worker stated that the veteran was polite and 
provided information willingly with good eye contact but 
appeared to have difficulty remembering some dates and 
places.  He stated he felt the veteran's post-traumatic 
stress disorder had increased.  He noted the veteran 
continued to have nightmares and that the veteran had 
reported that his intrusive thoughts about Vietnam had 
increased by 50 percent.  The social worker stated that the 
veteran reported an increase in hypervigilance and spending 
the majority of his time at home, but no significant change 
in his "numbing symptoms."  He also stated that it appeared 
the veteran had an increase in depression symptoms and 
referred the veteran to the Vet Center for counseling.

A February 1998 VA psychiatric evaluation report shows that 
the examiner had an opportunity to review the veteran's 
claims file, including the report by the social worker.  The 
veteran reported having daily intrusive thoughts about 
Vietnam and weekly flashbacks.  He denied having any friends 
and reported he suffered from a severe startle response and a 
lack of trust of other people.  The examiner reported past 
findings related to the veteran's post-traumatic stress 
disorder and the automobile accident, wherein the veteran 
sustained several injuries, including one to his head.  The 
veteran reported that he was unable to work due to "severe 
cognitive deficits and physical limitations" stemming from 
his injuries sustained during a motor vehicle accident in 
1970.  The examiner stated that the veteran was cooperative 
and adequately groomed, who was oriented to person, but not 
to time, place, or purpose of the evaluation.  The veteran 
displayed poor general fund of knowledge and was unable to 
recall any of the five most recent presidents of the United 
States.  He displayed poor abstract reasoning skills and had 
severe difficulties repeating numbers forward and backward.  
The veteran was unable to recall what he ate for breakfast 
the day before and what gift he received from his wife at 
Christmas.  He was also unable to state the date of his 
wife's birthday or the age of his daughter.  

The examiner stated the veteran displayed severe recent and 
remote memory deficits, displayed a flat affect, and 
described suffering from a mildly dysphoric mood.  He noted 
the veteran suffered from an impaired impulse control, given 
his violent acting out towards his wife.  He noted the 
veteran denied any past suicidal or homicidal ideation.  The 
rate and flow of the veteran's speech was within the normal 
range.  The examiner stated the following:

The veteran appears to meet the DSM-IV 
criteria for chronic post traumatic 
stress disorder, as well as progressive 
dementia due to head trauma.  The veteran 
is severely socially, industrially and 
emotionally impaired and appears to 
qualify for a permanent and total 
unemployability rating.  The veteran is 
not competent to manage his benefits 
without the assistance of his wife.  The 
veteran appears to be primarily 
unemployable due to his severe cognitive 
deficits brought on by his head injury 
which he sustained in 1970.

He entered a Global Assessment of Functioning (GAF) score of 
35.

In an April 1998 rating decision, the RO continued the 
50 percent evaluation for post-traumatic stress disorder and 
denied a total rating for compensation based upon individual 
unemployability.  The veteran was notified of this 
determination that same month, including his appellate 
rights, and he did not appeal the decision.

An April 27, 1998, VA outpatient treatment report shows that 
the veteran was seen for low back pain and insomnia due to 
the back pain.  The examiner entered an assessment of post-
traumatic stress disorder and noted the veteran had reported 
having more nightmares.  The veteran reported that he was in 
a "group" at Klamath Falls.

In a January 1999 rating decision, the RO determined that the 
veteran was incompetent to handle the disbursement of funds.  
The veteran was notified of this determination that same 
month, including his appellate rights, and he did not appeal 
the decision.

A January 1999 VA outpatient treatment report shows that the 
veteran reported his nightmares had gotten worse since he and 
his wife had separated two weeks prior.  He also stated his 
sleep was worse.  The examiner stated the veteran's mood was 
somber but that the veteran was coherent without a psychosis.  
The veteran denied any thoughts of harm to self or others.  
The examiner stated that the veteran had had a stress 
exacerbation due to marital separation and that the veteran 
was not a danger to himself or others.  Another January 1999 
VA outpatient treatment report shows that the veteran 
reported that medication had helped his mood and sleep.  The 
examiner stated that the veteran was quiet, calm, polite, and 
coherent without psychosis.  The veteran denied thoughts of 
harm to himself and others.

A February 1999 VA outpatient treatment report shows that the 
veteran was seeking to join a post-traumatic stress disorder 
group.  The veteran stated that he was at 50 percent and 
would be applying for more.  The social worker noted that the 
veteran had a head injury in service and had lost the ability 
to read and write.  She also stated that the veteran reported 
having nightly nightmares and flashbacks.

A March 1999 VA outpatient treatment report shows that the 
social worker stated the veteran was doing well with the 
group.  A subsequent March 1999 treatment record shows that 
the veteran was anxious about having to go back to Klamath 
Falls to pick up his mail from his mother.  The social worker 
stated the veteran would go into flashbacks from Vietnam and 
was fearful that stress may cause a flashback.  Thirteen days 
later, the social worker stated the veteran was working on 
ways to reduce flashbacks of Vietnam.

An April 1999 VA outpatient treatment report shows that the 
social worker stated the veteran was doing well in the group 
and supported other participants.  She noted the veteran's 
feedback was appropriate.  A subsequent treatment record from 
April 1999 shows that the veteran reported having divorced 
from his wife and having more problems with post-traumatic 
stress disorder since then.  The examiner stated the veteran 
had started smoking but was otherwise "doing well."  That 
same day, the social worker stated the veteran participated 
well in the group and that the group had worked on post-
traumatic stress disorder issues, such as dealing with anger 
problems and authority figures and relationships.  

A May 1999 VA outpatient treatment report shows that the 
social worker noted the veteran was doing well in the group 
and gave appropriate feedback.  She stated that "many" felt 
depressed due to the rain.  In June 1999, the social worker 
stated the veteran was participating well in the group and 
provided appropriate feedback to group members.  She stated 
that "many" were having problems with authority figures and 
that they discussed nightmares and problems sleeping.  At the 
end of the month, the social worker noted the veteran was 
still having problems sleeping.

A July 1999 VA outpatient treatment report shows that the 
veteran was upset that his wife had told him she wanted 
nothing to do with him.  He expressed believing that there 
was a reason he survived Vietnam and the car accident, and 
that there was a reason he would survive the divorce.  The 
veteran stated that medication had helped with his mood, 
sleep, and anxiety.  The examiner stated that the veteran had 
a stoic mood and an appreciative affect.  He was coherent 
without psychosis.  The veteran denied any thoughts of harm 
to self and others.  The veteran reported he was in a group 
with a VA social worker and that it was "very helpful for 
him."  

An August 10, 1999, VA outpatient treatment report shows that 
the veteran was doing well in the social work group.  The 
social worker stated that they worked on post-traumatic 
stress disorder aspects of anger, rage, and flashbacks and 
issues of betrayal.  She noted that the veteran was depressed 
over his divorce and how his wife was treating him.  He 
reported increased flashbacks and nightmares.  An August 27, 
1999 VA outpatient treatment report shows that the veteran 
reported that his nightmares and night sweats were occurring 
nightly and that he had an increase in flashbacks.  The 
veteran reported that his head injury had caused him not to 
be able to read or write and had caused short- and long-term 
memory problems.  He stated that his speech was also slow 
because of it.  The veteran reported that his post-traumatic 
stress disorder symptoms were increasing and that he could no 
longer work.  The social worker entered a GAF score of 45.  
An August 30, 1999, VA outpatient treatment report shows that 
the veteran was "doing better."  He reported that the 
medications were helping his mood and sleep without side 
effects.  The examiner stated that the veteran had a calm 
mood and polite affect.  He was coherent without psychosis.  
The veteran denied thoughts of harm to self and others.  The 
examiner stated the veteran was oriented times three.  

A September 1999 VA outpatient treatment report shows that 
the social worker stated the veteran did well in the group 
and gave appropriate feedback to others as needed.  She noted 
the veteran continued to have flashbacks.  

A January 2000 VA outpatient treatment report shows that the 
veteran was seen by the social worker.  He reported he had 
proposed to his "lady friend" and that they were planning 
to marry.  His nightmares and flashbacks continued.  He 
stated that the girlfriend understood post-traumatic stress 
disorder and that they got along "great."  He added that he 
was excited about the relationship.  

A March 2000 VA outpatient treatment report shows that the 
issues discussed during the group session were frustrations 
of interacting with VA, especially on compensation issues, 
and low self-esteem.  The therapist stated that everyone took 
part in that day's discussion.  An April 2000 treatment 
record shows that the veteran participated well in the group 
and gave other members appropriate feedback.  

On January 5, 2001, the veteran submitted a statement, 
asserting that his post-traumatic stress disorder was worse.

A private psychodiagnostic examination shows that a 
psychologist, Dr. GW, stated she had examined the veteran on 
January 29, 2001.  The veteran reported he had been married 
five times and that his fifth wife handled him and his 
emotional problems better than the others had.  He denied 
being on any medication at that time.  He reported flashbacks 
during the day and nightmares at night.  The veteran 
described himself as "extremely hypervigilant."  He stated 
he got very little sleep at night.  He also stated that his 
social activities had decreased significantly.  He noted that 
he and his wife used to go to concerts and plays, but not 
anymore.  The veteran stated he did not like to leave home.  
The psychologist stated that the veteran's grooming was 
decent and that he appeared "quite anxious" in the 
interview.  She noted that the veteran displayed good manners 
and was cooperative.  His speech was normal and 
understandable.  His remote memory appeared to be intact.  
The veteran was able to name five recent presidents and could 
remember his Social Security number.  However, short-term 
memory was poor in that the veteran was able to remember only 
two of five items after five minutes.  He was particularly 
disadvantaged in the digit span, being able to give only four 
digits forward and two backward.  The psychologist noted that 
this was an "improvement" from the veteran's performance in 
1991, when he could give only two digits forward and two 
backward.  The veteran's remote memory appeared to have 
improved as well, as did his concentration.  The psychologist 
stated the veteran's conversation was logical and 
appropriate.  His ability to interpret an abstract saying was 
adequate, and his reasoning was good.  The psychologist 
stated the veteran appeared quite anxious and uncomfortable.  
She entered diagnoses of post-traumatic stress disorder, 
which she stated was "severe," and dementia due to head 
injury, which she stated was "stable."  She entered a 
current GAF score of 40 "based solely on" post-traumatic 
stress disorder diagnosis.  

The psychologist stated the following:

[The veteran]'s problem stemming from 
brain damage from his accident appears to 
have stabilized and he appears to have 
compensated in some ways, in that his 
performance in some areas ha[ve] 
improved.  His cognitive abilities have 
improved in some areas since 1991.

On the other hand, his posttraumatic 
stress disorder appears to be worsening 
significantly.  His isolation is more 
severe, he does not get relief in terms 
of being able to sleep or get rid of 
nightmares, even with various 
medications.

He would be able to still perform his job 
as a janitor at the mall if his only 
problem w[as] the brain damage; however, 
his posttraumatic stress disorder 
symptoms would make it impossible to find 
any kind of employment at this time.

(Emphasis added.)

A February 2001 VA post-traumatic stress disorder examination 
shows that the psychologist reviewed the veteran's medical 
records and claims file.  He noted that he had given special 
attention to the last VA examination conducted in February 
1998 by Dr. M.  The veteran reported having intrusive 
thoughts about once a day.  He had nightmares every night and 
flashbacks every other day.  The veteran stated that he did 
not watch television because he was worried that Vietnam 
would be brought up.  He did not associate with anyone but 
his immediate family and was noted to be "extremely 
distrustful" of people.  Affect was blunted.  The 
psychologist stated that the veteran did not have 
foreshortened future.  The veteran reported he got about four 
hours of sleep a night.  He stated he had an angry outburst 
about every other day.  He also stated his concentration was 
impaired.  

The psychologist noted that the veteran's concentration 
problems were "at least in part" due to brain damage.  He 
stated the veteran was in "considerable emotional distress" 
daily from his post-traumatic stress disorder symptoms.  
Social functioning was "extremely impaired," and the 
veteran was "extremely socially isolated."  He noted that 
the Social Security Administration had found the veteran to 
be completely disabled due to a back injury and dementia but 
that in the absence of these two problems, the veteran would 
still be "severely occupationally impaired."  He added that 
due to the veteran's post-traumatic stress disorder symptoms, 
he would not be able to sustain gainful employment because of 
his severe problem being around people and getting along with 
them.  The veteran's thought processes were goal directed and 
content was not bizarre.  His logic was linear, and there was 
no evidence of looseness of associations.  The veteran was 
unable to do serial sevens, which the psychologist stated was 
probably due to the brain injury.  The veteran denied 
delusions and hallucinations.  The psychologist stated that 
the veteran behaved appropriately and was cooperative.  Eye 
contact was "good," and there was no unusual motor 
activity.  The veteran reported having one suicidal attempt 
in 1995 and his last suicidal thought was approximately one 
year prior, which was "fleeting."  

The psychologist stated that the veteran was unable to recite 
the alphabet without errors.  He was able to state his date 
of birth and Social Security number, but was unable to name 
the current president and the last five presidents in 
chronological order.  The veteran was not aware of current 
events.  Concentration was "impaired."  He was able to 
recall three digits forward and three digits backward.  The 
psychologist stated the veteran did not have any obsessive or 
ritualistic behavior which interfered with routine 
activities.  The veteran's speech was clear, fluent, and at a 
normal rate.  There was no presence of irrelevant, illogical, 
or obscure speech patterns.  The veteran reported he had 
panic attacks every other day.  His mood was moderately 
depressed with a blunted affect.  

The psychologist noted that he called the veteran's wife and 
she verified that the veteran did not know her birthday and 
could not accurately report his oldest daughter's birthday.  
She stated that in the two years she had known the veteran, 
she had seen him improve in his cognitive functioning.  For 
example, she stated that the veteran was now able to budget 
money for the month and not run out of money.  She also 
stated that when she first met the veteran, he could not go 
to the store and shop from a short list but that he could 
now.  The veteran's wife noted where the veteran had 
difficulty was reading, writing, and remembering.  

The veteran took a test to screen for dementia.  The 
psychologist stated that the veteran scored 28/30, which was 
in the normal range "according to Dr. L[]."  He noted that 
senile patients scored in the 9 to 12 range.  He stated there 
was no evidence that the veteran was "extremely cognitively 
impaired overall."  He noted that the veteran's score was 
"much improved over his 1996 testing."  The psychologist 
made the following conclusion, in part:

The veteran clearly has a severe case of 
chronic PTSD[,] which, in itself, is 
quite disabling as discussed above.  
There are assertions in his file that his 
dementia is progressive and he is 
primarily unemployable due to his 
cognitive deficits from his 1970 head 
injury.  The evidence I have does not 
support these contentions.  Dementia due 
to head trauma typically is 
nonprogressive (DSM-IV, p. 148).  CT Scan 
evidence supports the hypothesis in the 
case of this veteran.  In a phone 
conversation with our radiologist, he 
reported that the CT scans from 1996 and 
the recent one done for this C&P in 2001 
showed no change. . . .  Since the vet 
had a full-time job 1995-1996 and left 
because of a back injury, it is not 
logical to assume that the vet's 
inability to continue to work was because 
of his dementia.  In spite of the 
dementia, the vet was holding a job and 
his dementia is not worsening.

Thus, I view Dr. M[]'s statement that 
"the veteran appears to be primarily 
unemployable due to his severe cognitive 
deficits brought on by his head injury" 
to be contradictory to the current 
evidence I have discussed.

(Emphasis added.)

The psychologist entered diagnoses of post-traumatic stress 
disorder, chronic and severe with panic attacks, and dementia 
due to head injury.  He entered a GAF score of 40, which was 
attributable only to post-traumatic stress disorder.

Prior to the time the RO granted the 70 percent evaluation 
for post-traumatic stress disorder and a total rating for 
compensation based upon individual unemployability, the 
veteran was service connected for the following disabilities 
at the following percentages:

Post-traumatic stress disorder	50 percent
Tinnitus				10 percent
Shrapnel scars of right arm		  0 percent 
Right ear hearing loss		  0 percent 

The combined evaluation was 60 percent.  See 38 C.F.R. 
§ 4.25.

In June 2004, the RO determined that the April 1998 rating 
decision, which continued the 50 percent evaluation for post-
traumatic stress disorder, did not contain clear and 
unmistakable error.

In August 2004, the veteran submitted additional records from 
a private facility, which are dated from June 1997 to October 
1997.  They show that the veteran complained of flashbacks 
and about a recent VA examination.  In August 1997, the 
therapist stated that the veteran and his spouse were doing 
"fairly well" and noted that they were very committed in 
their relationship.  In September 1997, the therapist noted 
that the veteran indicated he was doing well.  In October 
1997, the veteran reported having a two-hour intrusive 
thought about Vietnam.  

III.  Criteria & Analysis

The veteran contends that he warrants an effective date of 
February 26, 1998, for the grant of his increased evaluation 
for post-traumatic stress disorder and individual 
unemployability, or at least going back to January 7, 1999, 
based upon an informal claim for increase.

Governing regulations provide that a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2004).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
(which includes a claim for a total rating for compensation 
based upon individual unemployability) shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An effective date 
for a claim for increase may be granted prior to the date of 
claim if it is ascertainable that an increase in disability 
had occurred within one year from the date of claim.  
38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2004); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. 3.157(b) (2004), once a claim for 
compensation has been allowed, receipt of a VA outpatient or 
hospital examination or admission to a VA hospital will be 
accepted as an informal claim for increased benefits, which 
would include an informal claim for a total rating for 
compensation based upon individual unemployability.  See 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date 
on the VA outpatient or hospital examination will be accepted 
as the date of claim.  38 C.F.R. 3.157(b). 

Under Diagnostic Code 9411, which addresses generalized 
anxiety disorder, the criteria are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident, or affecting a single body system, such as 
orthopedic, will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an earlier effective date for the award of the 
70 percent evaluation for post-traumatic stress disorder and 
a total rating for compensation based upon individual 
unemployability.  The reasons follow.

The Board agrees that the VA treatment records, dated from 
April 1998 to March 2000, which address treatment for post-
traumatic stress disorder, are informal claims for an 
increased rating for post-traumatic stress disorder in 
accordance with 38 C.F.R. § 3.157.  However, here, while 
there was a claim for an increased rating for post-traumatic 
stress disorder pending as of April 27, 1998, the facts at 
that time, nor at any time until the January 29, 2001, 
psychological examination, did not support a finding that the 
veteran's disability had increased to the next disability 
level.  For example, the 1998 and 1999 treatment records show 
that the veteran regularly complained of increased nightmares 
and flashbacks.  During that time, he consistently denied 
thoughts of harm to himself or others.  A VA physician 
determined that the veteran was not a danger to himself or 
others.  It was consistently reported by the social worker 
that the veteran was doing well in the group and providing 
appropriate feedback to other participants.  While the 
veteran showed some increased symptomatology in July and 
August 1999, it appears that such symptoms were only 
temporary, as an August 30, 1999, treatment record shows that 
the veteran was "doing better" and he was described as 
having a calm mood and polite affect.  The examiner stated 
that the veteran was oriented times three.  Then in September 
1999, the veteran was noted to be doing well with the group 
and giving appropriate feedback to others as needed.  In 
January and March 2000, the veteran expressed happiness with 
his upcoming marriage to a woman.  Exacerbations of a 
service-connected disability are specifically contemplated in 
the assigned evaluations.  See 38 C.F.R. § 4.1 (2004) (the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  

The Board has reported, in detail, the specific symptoms 
described by examiners and the social worker during the time 
period from April 1998 to March 2000 and summarized the 1997 
treatment records from the private facility and finds that 
the preponderance of the evidence is against a finding that 
the veteran met the criteria for the next higher evaluation 
for post-traumatic stress disorder.  There was no showing in 
those records that the veteran reported suicidal ideation.  
In fact, he denied any thoughts of harming himself.  There 
were no reports by the veteran or by professionals that the 
veteran had obsessional rituals which interfered with routine 
activities.  The veteran was described regularly as coherent, 
which would refute a finding that the veteran's speech was 
illogical, obscure, or irrelevant.  The evidence was silent 
for any findings of panic attacks, periods of violence, 
spatial disorientation, or neglect of personal appearance.  
In the 1997 records, the therapist noted that the veteran and 
his then wife were very committed to each other.  
Additionally, while the veteran was in the process of getting 
a divorce from his wife, he started dating another woman and 
had proposed to her.  This is evidence against a finding that 
the veteran was unable to establish or maintain effective 
relationships.  For these reasons, the Board finds that the 
preponderance of the evidence is against a finding that the 
facts shown in the VA treatment records established that the 
veteran's post-traumatic stress disorder had increased in 
severity to the next higher evaluation, here 70 percent.

The first evidence establishing that the veteran met the next 
higher evaluation was the private psychological evaluation.  
The psychologist stated that she had examined the veteran on 
January 29, 2001.  There, the veteran reported that his 
social activities had decreased significantly.  The veteran's 
wife stated that the veteran did not like to leave the house.  
The veteran was "quite anxious" during the interview.  
Following her evaluation of the veteran, the psychologist 
determined that the veteran's post-traumatic stress disorder 
had "worsen[ed] significantly" and that his isolation was 
"more severe."  She assigned the veteran a GAF score of 40 
"based solely" upon the veteran's post-traumatic stress 
disorder.  See Diagnostic and Statistical Manual of Mental 
Disorders, 46-47 (4th ed. 1994) (a GAF score of 40 is defined 
as "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work, school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)). This evaluation 
report provided a basis for the RO to determine that the 
"facts" established that the veteran's post-traumatic 
stress disorder had increased in severity and warranted a 
70 percent evaluation as of that date.  This is in accordance 
with both the statute and the regulation.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

Under the statute, the effective date for a "claim for 
increase" shall be fixed in accordance with the facts 
found" but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a).  Under the regulation, it 
states that the effective date for a claim for increase will 
be the date of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  Here, the facts in this case 
establish that the veteran's disability had increased in 
severity on January 29, 2001-the date of the private 
psychological evaluation.  The veteran's date of claim is 
April 27, 1998.  Applying the statute and the regulation, the 
appropriate effective date is January 29, 2001-the later 
date.  See 38 C.F.R. § 3.400.  

The same analysis applies to the veteran's claim for a total 
rating for compensation based upon individual 
unemployability.  However, the Board finds that the date of 
claim for individual unemployability was on August 27, 1999, 
and not on April 27, 1998.  Prior to August 27, 1999, there 
was no showing in the treatment records of the veteran 
stating that he could not work due to service-connected 
disability or disabilities, and no finding by a professional 
that the veteran was unable to work due to a service-
connected disability or disabilities.  In the August 27th 
record, the veteran reported that his post-traumatic stress 
disorder symptoms were increasing and that he could no longer 
work.  Construing this document as liberally as possible, the 
Board finds that this established an informal claim for 
individual unemployability under 38 C.F.R. § 3.157.  However, 
the Board finds that the preponderance of the evidence is 
against a finding that this treatment record established that 
the veteran was no longer able to work due to the service-
connected disability.  First, on that date, the veteran had a 
combined evaluation of 60 percent for his service-connected 
disabilities.  Therefore, he did not meet the schedular 
criteria for individual unemployability at that time.  See 
38 C.F.R. § 4.16(a).  Second, while the social worker entered 
a GAF score of 45, which can contemplate that the veteran is 
unable to work, there was no explanation as to why the social 
worker assigned the GAF score, and the Board is not going to 
read into her assignment of the GAF score of 45 as indicating 
that the veteran was unable to work due to the service-
connected post-traumatic stress disorder.  At the time of 
that treatment, the veteran had also reported that he had 
sustained a head injury, which had caused him to not be able 
to read or write and had affected his short- and long-term 
memory.  Most importantly, and as previously stated, the 
veteran did not meet the schedular criteria for a total 
rating for compensation based upon individual 
unemployability, see 38 C.F.R. § 4.16(a), and thus he would 
not be entitled to individual unemployability at that time.  

The veteran was granted a total rating for compensation based 
upon individual unemployability effective the same date as 
the RO granted a 70 percent evaluation for post-traumatic 
stress disorder.  As of that date, the veteran now met the 
schedular criteria for individual unemployability, and 
therefore the January 29, 2001, date is also the appropriate 
effective date for the award of a total rating for 
compensation based upon individual unemployability.  See id.

As stated above, the veteran has asserted that he warrants an 
effective date of February 26, 1998, for both the award of 
the 70 percent evaluation for post-traumatic stress disorder 
and individual unemployability.  He states that the findings 
in the January 7, 1999, VA treatment record, along with the 
findings in the February 1998 VA psychiatric examination, 
established an ascertainable date of February 26, 1998, that 
an increase in the veteran's disability had occurred.  See 
38 U.S.C.A. § 5110(b)(2).  In support of this contention, he 
cites to Swanson v. West, 12 Vet. App. 442 (1999), and Hazan 
v. Gober, 10 Vet. App. 511 (1997).  However, the Board must 
point out that the Swanson decision was withdrawn by the 
United States Court of Appeals for Veterans Claims (Court) on 
December 2, 1999, and thus is no longer good law.  Hazan, 
however, is still good law, although that case does not 
assist the veteran in obtaining an earlier effective date, 
which reasons are explained below.  

In Hazan, the appellant was seeking an earlier effective date 
for the award of an increased rating for cervical disc 
disease.  He had been denied an increased evaluation in a 
March 1990 Board decision.  Evidence at the time of the March 
1990 Board decision included hearing testimony before the 
Board that the veteran had provided in August 1989.  The 
appellant then submitted a claim for increase in May 1990 and 
submitted a private medical record, dated in April 1990.  The 
RO awarded an increased evaluation, effective April 1990.  In 
denying the veteran an earlier effective date for the award 
of the increased rating, the Board, in a March 1994 decision, 
did not consider the veteran's August 1989 hearing testimony, 
which the Court determined was error.  See Hazan, 10 Vet. 
App. at 518.  Specifically, it determined that in applying 
the provisions of 38 U.S.C.A. § 5110(b)(2), that VA must 
review all the evidence of record, and not just evidence 
which had not been previously considered, to determine the 
proper effective date for an award of increased benefits.  
Id.  The Court also defined an "increase" under the 
provisions of 38 U.S.C.A. § 5110(b)(2) as "an increase to 
the next disability level."  Id. at 519-20.

Therefore, applying the holding in Hazan to the facts in this 
case, the Board finds that it was not ascertainable that an 
increase in the veteran's disability had occurred as of 
February 26, 1998.  As stated above, the clinical findings in 
the 1997 private records and the April 1998, January 1999, 
and February 1999 clinical records, in and of themselves, do 
not establish that the veteran's post-traumatic stress 
disorder met the criteria for a 70 percent evaluation, which 
has been explained above.  The Board also finds that even 
considering the treatment records along with the findings 
made in both the February 1998 report by the social worker 
and the February 1998 examination report also do not 
establish that the veteran met the next higher evaluation for 
post-traumatic stress disorder or that he was unemployable 
due solely to service-connected disability or disabilities.  
At the time of both February 1998 examinations, the veteran 
had reported having flashbacks and nightmares and not having 
any friends.  The veteran himself attributed his inability to 
work to his "severe cognitive deficits and physical 
limitations," which he attributed to the 1970 motor vehicle 
accident.  The veteran was noted to be well groomed and 
oriented to person, but not place, time, or purpose of the 
evaluation.  The veteran denied any suicidal ideations at 
both evaluations and denied any homicidal ideation at the 
psychiatric evaluation.  There were no findings that the 
veteran had obsessional rituals which interfered with routine 
activities, illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
or neglect of personal appearance, or other symptoms which 
would indicate that the veteran's disability was 70 percent 
disabling.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating).  

The veteran's wife reported that the veteran had threatened 
to hit her, but she stated that the veteran had not followed 
through on that threat.  The examiner determined that the 
veteran's inability to work was primarily due to the severe 
cognitive deficits brought on by the 1970 head injury.  
Therefore, the preponderance of the evidence between February 
1998 and January 1999 is against a finding that the service-
connected post-traumatic stress disorder met the criteria for 
a 70 percent evaluation or that he warranted individual 
unemployability.  

The veteran's attack of the February 1998 examination and why 
he believes that it, along with the 1999 clinical records, 
establishes that the veteran met the next higher evaluation 
is based upon two factors: (1) the examiner's wording in the 
February 1998 examination report regarding the veteran's 
unemployability and (2) the attack of the findings in the 
February 1998 examination by the June 2001 psychologist.  

Regarding the first basis, while provided above, the Board 
will again report the conclusion made by the VA examiner in 
the February 1998 examination report:

The veteran appears to meet the DSM-IV 
criteria for chronic post traumatic 
stress disorder, as well as progressive 
dementia due to head trauma.  The veteran 
is severely socially, industrially and 
emotionally impaired and appears to 
qualify for a permanent and total 
unemployability rating.  The veteran is 
not competent to manage his benefits 
without the assistance of his wife.  The 
veteran appears to be primarily 
unemployable due to his severe cognitive 
deficits brought on by his head injury 
which he sustained in 1970.

The veteran argues the following, in part:

This statement from Dr. M[] must be read 
in its entirety, because the first part 
of the statement clearly states [the 
veteran] has two conditions AND that he 
appears to qualify for a permanent total 
unemployability.  Then later he states 
that the dementia is the "primary" 
reason for this unemployability.  
Webster's New Twentieth Dictionary 
defines the "primary" as "first in 
time or order."  Therefore, Dr. M[]'s 
statement places dementia as the first in 
order, but does not exclude PTSD as the 
next in order.  Again, since his first 
statement included both conditions with 
an assessment of unemployability, his 
choice of primary implies that PTSD still 
causes unemployability, however[,] it is 
second to dementia.

(Capitals in original.)

While Hazan holds that VA is to consider all the evidence 
when determining the date that an ascertainable increase 
occurred, it specifically held that an increase cannot be 
based solely upon evidence that was previously considered in 
an increased-rating claim, and the veteran is collaterally 
estopped from relitigating the same issue based upon the same 
evidence.  Hazan, 10 Vet. App. at 520.  It is clear from the 
veteran's argument that he is seeking to readjudicate the 
increased-rating claim that was denied in an April 1998 
rating decision.  Specifically, the February 1998 VA 
examination was the primary evidence used in the April 1998 
decision.  That decision is final, and the RO has issued a 
decision determining that there is no clear and unmistakable 
error in the April 1998 rating decision.  This argument by 
the veteran does not assist in obtaining an earlier effective 
date for the award of an increased rating.  Regardless, the 
examiner stated clearly that the primary basis for the 
veteran's inability to work was attributable to a non-
service-connected disability.  

Regarding the veteran's second basis in attacking the 
February 1998 examination, the Board is aware that in the 
February 2001 examination report, the VA psychologist 
attacked the finding made by the VA examiner in the February 
1998 examination.  Specifically, he stated that he found the 
1998 examiner's determination that the veteran was 
"primarily unemployable due to his severe cognitive deficits 
brought on by his head injury" to be contradictory of what 
the February 2001 psychologist found.  However, it must be 
noted that in making that statement, the psychologist stated 
that he found the 1998 opinion contradictory "to the current 
evidence I have discussed."  In the June 2001 examination 
report, the psychologist noted that the veteran's cognitive 
deficits had improved since 1996.  Nowhere in that 
examination report does he state that the 1998 examiner was 
wrong to make that conclusion at that time; rather, in 
retrospect, he found that it contradicted what the evidence 
showed in 2001, which was that the veteran was unemployable 
due to the service-connected post-traumatic stress disorder, 
as opposed to the non-service-connected cognitive deficits.  

In summary, the Board finds that the effective dates assigned 
in this case are correct based upon the application of both 
the statute and the regulation to the facts in this case.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  From 1997 to 
January 28, 2001, there was a lack of competent evidence that 
the veteran met the criteria for a 70 percent evaluation for 
post-traumatic stress disorder.  Even the veteran's report of 
his symptoms during that time would not meet the criteria for 
a 70 percent evaluation.  The January 29, 2001, private 
psychological evaluation established a date when the 
veteran's service-connected post-traumatic stress disorder 
had increased to the next disability level.  This was the 
first time that a professional had attributed the veteran's 
inability to work to the service-connected disability.  It 
must be noted that in the January 29, 2001, evaluation 
report, the psychologist specifically stated that the 
veteran's post-traumatic stress disorder "would make it 
impossible to find any kind of employment at this time."  
(Emphasis added.)  This further supports the finding that the 
correct effective date for the increased rating is January 
29, 2001.  Therefore, based upon the "facts found," this is 
the appropriate effective date for the award of a 70 percent 
evaluation for post-traumatic stress disorder.  See 
38 U.S.C.A. § 5110(a).  While this post-dated the date of 
claim, here, April 27, 1998, the effective date is date 
entitlement arose or date of claim, whichever is later.  See 
38 C.F.R. § 3.400.  The later date is the date entitlement 
arose.  Once the veteran met the 70 percent evaluation for 
post-traumatic stress disorder, he then met the schedular 
criteria for a total rating for compensation based upon 
individual unemployability.  See 38 C.F.R. § 4.16(a).  
Therefore, the appropriate effective date for this benefit is 
also January 29, 2001.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the award 
of an effective date earlier than January 29, 2001, for both 
the award of a 70 percent evaluation for post-traumatic 
stress disorder and a total rating for compensation based 
upon individual unemployability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date earlier than January 29, 
2001, for the grant of a 70 percent evaluation for post-
traumatic stress disorder is denied.

Entitlement to an effective date earlier than January 29, 
2001, for the grant of a total rating for compensation based 
upon individual unemployability is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


